Case 7:17-cr-00644-NSR Document 312 Filed 12/10/20 Page 1 of 2
        Case 7:17-cr-00644-NSR Document 312
                                        235 Filed 12/10/20
                                                  07/31/20 Page 2 of 2




                                    212-608-0800

                                    Bobbi C. Sternheim
                                    Alex S. Huot
                                    Law Office of Bobbi C. Sternheim
                                    33 West 19th Street – 4th Floor
                                    New York, NY 10011
                                    212- 243-1100


cc: Clerk Of Court

   AUSA Sarah Krissoff
   AUSA Anden Chow
